Citation Nr: 1533862	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1957 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the Veteran's disability ratings for service-connected bilateral hearing loss, from 30 percent to 20 percent, effective July 23, 2011.  In a September 2014 decision, the Board restored the 30 percent rating, effective July 23, 2011, and remanded the issue of entitlement to an evaluation in excess of 30 percent for hearing loss for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously remanded this claim in September 2014; the purpose of the remand was to afford the Veteran an adequate VA audiological examination to assess the current nature/severity of his bilateral hearing loss.  The Board expressly directed that, in addition to dictating the objective test results, the examiner "must fully describe the functional effects caused by the hearing disability in the report."  

The requested examination was conducted in May 2015.  However, the VA examiner stated that the audiological results recorded therein were "inconsistent and unreliable," and "should not be used for rating purposes."  Additionally, the examiner made no findings with respect to functional impairment/effects as requested by the September 2014 remand directives.  

In light of the foregoing deficiencies, the Board finds that the claim must again be remanded to afford the Veteran an adequate VA audiological examination. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Further, in July 2015, the Veteran submitted a letter, along with a copy of a private audiological examination conducted in July 2015. See Associated Hearing, Audiological Examination.  This record was submitted without a signed waiver of initial RO consideration of the evidence. See 38 C.F.R. § 20.1304 (2014).  Additionally, in the July 2015 letter, the Veteran stated that he underwent an audiological examination at the VAMC in Maplewood on June 20, 2014, as well as a private examination at the Audiologist Hearing Center in Edina, Minnesota, on May 18, 2015.  Neither one of these examinations has been associated with the electronic claims file.  On remand, these outstanding records should be obtained from VA and any private providers. See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records pertaining to bilateral hearing loss, to specifically include the VA audiological examination conducted at the VAMC in Maplewood, Minnesota, on June 20, 2014. 

2. Ask the Veteran whether there are any outstanding private treatment records pertinent to the claim on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

* Specifically inform the Veteran that VA is not in receipt of the referenced private audiological examination from the Audiologist Hearing Center in Edina, Minnesota, dated May 18, 2015.  Ask him to submit/re-submit the examination report, or provide enough information to identify and locate this record along with an authorization for its release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned, and place a copy of such notification in the claims file.

3. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA and VBMS must be made available to and reviewed by the examiner.

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment.  The examiner must fully describe the functional effects caused by the hearing disability.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached , citing the above medical findings leading to the conclusions.  

4. Following completion of the above, readjudicate the Veteran's claim for increase for bilateral hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




